Colony of Rhode Island I have considered the Libel of John Sweet Commander of the Brigantine Defiance a private man of War, against a Schooner taken and sent by him into this Port as Prize; and I have also weighed the preparatory Examinations, and it appears to me that said. Schooner, being in the Possession of the Subjects of the King of Spain, was taken the thirtieth Day of August last near the Havanna, at which Time and Place; I apprehend by their Excellencies the Lords Justices Proclamation, no Acts of Hostility ought to have been committed against any of the Vassals or Subjects of his Catholick Majesty, and that all Ships, Merchandizes and Effects belonging to them and taken at that Time and Place ought to be restored. But as Monitions have been issued agreable to the Act of Parliament and no Person whatever hath entered any Claim or Pretention to said Vessel, I order the Marshal of this Court to sell said Schooner to the highest Bidder (after having given publick Notice of the Sale) and to deliver the money arising thereon to the Register of the Court, whome I hereby order, after deducting the legal Charges attending the Sale, to pay the Remainder to the said John Sweet for the use of himself, his Owners and Company; upon the said John Sweets giving Bond with one Sufficient Surety in the Register’s Office to restore and pay the full Sum which said *498Vessel shall sell for, reduced into Sterling Money of Great Britain to such Person or Persons, who shall within twelve months Time from the Date of this Decree claim said Schooner, and Prove themselves to have been the true Owners of her, at the Time she was taken by the said John Sweet, and I also order the said John Sweet to pay the legal Charges of this Court.
Peter Bours Depty Judge Admty